Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
1.	Newly submitted claim 55 is directed to an invention that is independent or distinct from the invention originally claimed for the reasons below. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 55 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

2.	The applicant was required under 35 U.S.C. 121 to elect one of the following patentably distinct species, or one of the following groups of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable (currently, no claim is generic):

(A)	Where the invention includes the protecting measure including activating a first magnetic shield associated with the -3-Application No. 16 715,255Attorney Docket No. 00203.1045.01 USUAV or a second magnetic shield associated with the docking station to cover the one or more magnetic sensitive devices. (claims 31-38, 40-49, 51-52, and 54)
deactivating the one or more magnetic sensitive devices without shutting down a power of the UAV, the one or more magnetic sensitive devices including: an image sensor including a high-definition image transferring sensor, or a position sensor including a GPS sensor or a compass. (claim 55)

The species are independent or distinct because they are not connected in at least one of design, operation, or effect and wherein at least one invention is patentable over the other. 

3.	Inventions A and B are directed to related effect. The related inventions are distinct if (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed can have materially different modes of operation and design, as discussed in the applicant's disclosure and listed above. Invention A includes activating a first magnetic shield associated with the -3-Application No. 16 715,255Attorney Docket No. 00203.1045.01 USUAV or a second magnetic shield associated with the docking station to cover the one or more magnetic sensitive devices, while Invention B includes deactivating the one or more magnetic sensitive devices without shutting down a power of the UAV, the one or more magnetic sensitive devices including: an image sensor including a high-definition image transferring sensor, or a position sensor including a GPS sensor or a compass. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 

4.	Restriction for examination purposes as indicated is proper because the species are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because the following reasons apply:
 (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;


EXAMINER’S AMENDMENT
5.	      This application contains claims drawn to an invention non-elected by original presentation. The non-elected claim 55 is hereby cancelled.  


Allowable Subject Matter
6.	Claims 31-38, 40-49, 51-52, and 54 allowed.

The following is the Examiner’s statement of reasons for allowance: The prior art fails to disclose the inventions of the independent claims, including the claimed: an unmanned aerial vehicle (UAV) configured to emit a first magnetic field; a docking station configured to emit a second magnetic field opposing the first magnetic field, wherein the first magnetic field and the second magnetic field cooperatively generate a magnetic levitation force; and a processor configured to initiate a protective measure for protecting one or more magnetic sensitive devices of the UAV when the UAV is within the effective range of the docking station, the protecting measure including activating a first magnetic shield associated with the -3-Application No. 16 715,255Attorney Docket No. 00203.1045.01 USUAV or a second magnetic shield associated with the docking station to cover the one or more magnetic sensitive devices, in combination with the remaining claim limitations. 
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays, between 10:00 AM and 6:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached at (571) 272-6979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shelley Chen/
Patent Examiner
Art Unit 3663
February 11, 2022